DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
The present application is accorded the effective filing date of 03/08/2004 based on the priority chain on the record.
Status of Claims
Per Applicant’s response filed on 01/06/2021, claims 11-24 are pending, claims 11 and 18 have been amended and claims 1-10 have been cancelled.
Response to Amendment
The ODP rejection is withdrawn in view of the Terminal Disclaimer approved on 02/18/2021.
The 35 USC 112 rejections to claim 1-3 are withdrawn since claims 1-3 have been cancelled.
The Contingent Limitation interpretation no longer applies due to cancellation of claim 2. 
The 35 USC 102 based on Lynn et al. US Pub. No. 2003/0158466 A1, the Applicant’s arguments have been fully considered and the rejections are withdrawn in view of the latest claim amendments. 
The claim amendments filed on 01/06/2021 appeared to have mixed contents from drawings Figs. 3 and 4. In order to avoid potential 35 USC 112(a) issues, the Examiner made suggestions to amend the claims to wholly focus on the teachings from Drawing Fig.3 corresponding with Specification [0020]. The Applicant’s representative agreed to the proposed changes in an interview dated February 18, 2021. See Examiner’s Amendment below. 

Allowable Subject Matter
Claims 11-13, 17-20 and 24 are allowed. (Renumbered as claims 1-8.)

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harnik Shukla (Reg. No. 73,097) on February 18, 2021.

The application has been amended as follows: 

Claim 11. (Currently Amended) A patient monitor comprising one or more hardware processors configured to: 
receive at least one pulse oximetry parameter responsive to irradiation of a tissue site with an optical sensor; 
receive a secondary parameter responsive to measurement from a second sensor, wherein the secondary parameter [[that]] is different from the pulse oximetry parameter received by the optical sensor; 

trend property of the secondary parameter; 
compare the pulse oximetry parameter with the variable threshold corresponding to physiological condition of a patient; and 
generate a diagnosis decision based on the comparison of the pulse oximetry parameter with the variable threshold.  

Claim 12. (Previously Presented) The patient monitor of Claim 11, wherein the secondary parameter is ETCO2.  

Claim 13. (Previously Presented) The patient monitor of Claim 11, wherein the secondary parameter is respiration rate.  

Claim 14. (Cancelled) 

Claim 15. (Cancelled) 

Claim 16. (Cancelled) 

Claim 17. (Previously Presented) The patient monitor of Claim 11, wherein the one or more hardware processors are further configured to control a medical device based on the generated diagnosis.  


receiving at least one pulse oximetry parameter responsive to irradiation of a tissue site with an optical sensor; 
receiving a secondary parameter responsive to measurement from a second sensor, wherein the secondary parameter [[that]] is different from the pulse oximetry parameter received by the optical sensor; 

generating a variable threshold for the pulse oximetry parameter based on a trend property of the secondary parameter; 
comparing the pulse oximetry parameter with the variable threshold corresponding to physiological condition of a patient; and 
generating a diagnosis decision based on the comparison of the pulse oximetry parameter and variable threshold.  

Claim 19. (Previously Presented) The patient monitoring method of Claim 18, wherein the secondary parameter is ETCO2.  

Claim 20. (Previously Presented) The patient monitoring method of Claim 18, wherein the secondary parameter is respiration rate.  

21. (Cancelled) 

22. (Cancelled)

23. (Cancelled)

24. (Previously Presented) The patient monitoring method of Claim 18, wherein the one or more hardware processors are further configured to control a medical device based on the generated diagnosis.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references alone and in combination fail to teach the patient monitor and the patient monitoring method as 18 recited in independent claims 11 and 18.
Lynn et al. (US 2003/0158466, US 7758503) discloses a patient monitoring system and method for monitoring plurality of physiological parameters, including pulse, oxygen saturation, etc. (see Figs. 2a-2b). Lynn teaches relational alarms in which two or more parameters need to simultaneously exhibit predetermined behaviors or trends in order to trigger an alarm. Bindszus et al. (US 6178343) is similar to Lynn, and teaches heart rate and pulse oximetry triggering predetermined limits to output a warning signal; see Fig. 3. These differ from the claim matter which requires comparing an observed pulse oximetry parameter to a variable threshold (i.e. a pulse oximeter threshold) calculated based on the trend property of a second different parameter, in combination with the other recited limitations. 
Mannheimer (US 2003/0018241 and US 6754516) teaches a patient monitoring system and method that compares measured pulse oximetry data to a dynamically determined/variable threshold as shown in Fig.2. Mannheimer’s variable threshold is based on continuously tracking Dunlop et al. (US 7387608) similarly, also teaches a sleep apnea device that compares blood oxygen content to variable threshold values calculated from historical baseline blood pulse oxygen content. Neither Dunlop, nor Mannheimer teaches generating the variable threshold based on a second different parameter in combination with other recited limitations.
Westbrook et al. (US 6811538 B2) teaches a patient monitoring device and method for acquiring pulse oximetry data and comparing to variable threshold level of oxyhemoglobin desaturation; wherein the variable threshold level is based on at least one of: peak oxyhemoglobin saturation, nadir, and peak oxyhemoglobin resaturation (see Claim 1). These values for generating the variable threshold level is based on measured/historical pulse oximetry data; thus, does not meet the claim limitation which requires generating a variable threshold based on a second different parameter.  Al-Ali (US 6822564), Figs. 5 and 7, also teaches using SPO2 derived parameters or patterns, i.e. slow SPO2 or fast SPO2 to adjust a predetermined threshold for measured SPO2. 
Accordingly, the prior art references alone and in combination fail to teach generating a variable threshold for comparison with a pulse oximetry parameter based on a second different parameter, to then generate a diagnosis decision based on the comparison results, in combination with the other recited limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIRLEY X JIAN/Examiner, Art Unit 3792